 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SEREY NOU,                                        No. 2:19-cv-02573 AC
11                       Plaintiff,
12           v.                                         ORDER TO SHOW CAUSE
13    ANDREW SAUL, Commissioner of Social
      Security,
14
                         Defendant.
15

16

17          Plaintiff filed a complaint December 20, 2019. ECF No. 1. On December 30, 2019, the

18   court issued an order granting plaintiff leave to proceed in forma pauperis, and directing plaintiff

19   to submit to the U.S. Marshals (“USM”) all necessary documents to effectuate service on the

20   defendant and notify the court of such submission, within 14 days. ECF No. 4. The deadline has

21   passed, and the court has not been notified that plaintiff submitted the necessary information to

22   the USM.

23          Local Rule 110 provides that failure to comply with court orders or the Local Rules “may

24   be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

25   inherent power of the Court.”

26          Accordingly, IT IS HEREBY ORDERED that:

27      1. Plaintiff is Ordered to Show Cause, in writing no later than January 29, 2020, why this

28          action should not be dismissed for failure to prosecute;
                                                        1
 1      2. Plaintiff’s filing of notice that the USM has received the necessary service information
 2         will be deemed good cause shown; and
 3      3. If plaintiff fails to comply with this order, the case will be dismissed.
 4   DATED: January 15, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
